PER CURIAM.
Kenneth L. Wesley appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s orders in all respects. In his initial brief, Wesley raised additional claims which he failed to raise in his motion for postconviction relief filed in the trial court. Because he did not include these claims in his motion filed in the trial court, we cannot address those issues on appeal.
Affirmed.
FULMER, A.C.J., and GREEN and CASANUEVA, JJ., Concur.